Citation Nr: 1117515	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected lumbosacral strain.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran does not have favorable or unfavorable ankylosis of the spine, has not suffered any incapacitating episodes, and has forward flexion greater than 30 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155(West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The Veteran's lumbosacral strain is rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2010).  Under DC 5237, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R.  § 4.71a.

Under DC 5243, intervertebral disc syndrome, the disability is rated under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating.

Under DC 5243, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Incapacitating episodes are acute signs and symptoms due to that require bed rest prescribed by and treatment by a physician.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

In January 2009, the Veteran had a VA examination.  The examiner did not review the claims file but the oversight is not prejudicial to the Veteran as the examination was ordered to determine the current severity of her lumbosacral strain.

During the examination, the Veteran reported intermittent pain, rating an 8 on a scale to 10.  The condition is aggravated with bending and prolonged sitting and standing.  The pain does not radiate and does not affect ambulation.  She has not required physician-prescribed bed rest in the past year and reported chiropractic treatment with no improvement.  The condition affects her employment as she has difficulty sitting for prolonged periods.  The condition also impacts her ability to perform household tasks.

Flare-ups are activity related and generally occur on a daily basis after work.  They last approximately 30 minutes to one hour, causing increased pain but no further functional impairment.  Range of motion (ROM) testing showed flexion to 35 degrees with no pain and to 60 degrees with pain.  Extension measured 20 degrees with no pain.  Lateral flexion measured to 40 degrees bilaterally, with end-of-range pain.  Rotation measured to 50 degrees bilaterally, with end-of-range pain.  The ranges of motion were not additionally limited due to pain or fatigue following repetitive use.  The examiner noted mild diffuse lumbosacral tenderness but no muscle spasm.  Straight leg testing was negative bilaterally.  She exhibited normal muscle bulk, tone, and strength in the lower extremities.  Gait was normal and she exhibited no abnormal curvatures of the spine.

In multiple statements the Veteran has indicated that she suffers increased back pain.  Her back hurts when sitting or standing for long periods of time.  The pain increases when bending over, lifting or doing laundry.  She is unable to play with her child as she used to and has suffered a loss in her sex drive because of the pain.  She noted problems sleeping on her back and that she is unable to wear high heeled shoes.

The Board has considered the Veteran's statements and the medical evidence of record.  It is clear that the Veteran has not had incapacitating episodes for which a physician has prescribed bed rest.  Thus, she is not entitled to an increased rating under DC 5243.  38 C.F.R. § 4.71a.

Since the Veteran does not have any ankylosis of the spine and her forward flexion is greater than 30 degrees, a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a.  DC 5237.

The Board has also considered whether an increased rating could be based on functional loss due to weakness, fatigability, incoordination, or pain on movement under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202.  Unfortunately, the Veteran's ROM is far greater than allowed for an increased rating even considering her complaints of pain.  Moreover, the examiner stated that she suffered no additional functional loss on repetitive movement as a result of pain or fatigue.  Thus, without additional evidence showing that the Veteran's lumbosacral strain produces functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of the joint, the Board cannot find that a higher rating is warranted based upon limitation of motion of the joint.  It is important for the Veteran to understand that without some problem associated with the service connected disability, there would be no basis for the current evaluation, let alone a higher evaluation. 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected lumbosacral strain, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  The Veteran may always advance a new claim for an increased rating should her lumbosacral strain increase in severity in the future; however, based on the evidence currently of record, an increased rating is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.        § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted lay statements and was afforded a VA medical examination in January 2009.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for lumbosacral strain, currently rated as 20 percent disabling, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


